IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 100 EAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
NICOLE NEWELL,                               :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2018, the Petition for Allowance of Appeal and

Application for Leave to File Addendum to Petition for Allowance of Appeal are DENIED.